IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0699
                               Filed March 3, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOHN EDWARD GOLDSMITH,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Steven J.

Andreasen, Judge.



      John Goldsmith appeals his conviction for first-degree theft. AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.




      Considered by Bower, C.J., and Doyle and Mullins, JJ.
                                            2


BOWER, Chief Judge.

       John Goldsmith appeals his conviction for first-degree theft, asserting there

is insufficient evidence he knew at the time he wrote a check that it would not be

paid by the bank.

       We review claims of insufficient evidence for errors of law.             State v.

Schiebout, 944 N.W.2d 666, 670 (Iowa 2020).

       In reviewing a challenge to the sufficiency of evidence supporting a
       guilty verdict, we consider “all of the record evidence viewed in the
       light most favorable to the State, including all reasonable inferences
       that may be fairly drawn from the evidence.” Evidence is substantial
       “if, when viewed in the light most favorable to the State, it can
       convince a rational jury that the defendant is guilty beyond a
       reasonable doubt.”

Id. (citations omitted).

       In a trial to the court, the court’s “findings of fact have the effect of a special

verdict and are binding on us if supported by substantial evidence.” State v.

Fordyce, 940 N.W.2d 419, 425 (Iowa 2020) (internal citation omitted).

       On September 22, 2018, John Goldsmith participated in an auction and

successfully bid on items for which he agreed to pay $10,995.00. He wrote a check

on his account at Liberty National Bank in the amount of $10,995.00, which was

postdated for September 25. At the time he wrote the check, Goldsmith “effectively

had zero funds in the bank account the entire month of September with deposits

made in amounts only sufficient to cover some checks that were written.”

Goldsmith retrieved several items from the auction site over the next few days.

The auction company presented the check for payment on September 27, but the

check was returned due to insufficient funds.          Goldsmith was notified of the

insufficiency and did not provide funds to cover the check within ten days.
                                          3


       Goldsmith was charged with first-degree theft, in violation of Iowa Code

section 714.1(6) and 714.2(1) (2018).

       Section 714.1(6) states that a person commits theft when the person

“[m]akes, utters, draws, delivers, or gives any check . . . and obtains property . . .

in exchange for such instrument, if the person knows that such check . . . will not

be paid when presented.”        The fact finder is allowed to infer the requisite

knowledge if “the drawee of such instrument has refused payment because of

insufficient funds, and the maker has not paid the holder of the instrument the

amount due thereon within ten days of the maker’s receipt of notice from the holder

that payment has been refused by the drawee.” Iowa Code § 714(1)(6)(a).

       After a bench trial, the district court issued a detailed and thoughtful ruling,

specifically finding that Goldsmith knew at the time he gave the check to the

auction company that it would not be paid by the bank. The court considered

Goldsmith’s testimony that he did not know at the time he wrote the check that it

would not be paid by the bank because he had cash hidden in his house he

intended to deposit to cover the check but he discovered it had been stolen. The

court found Goldsmith’s claims lacked credibility because they were inconsistent

with his own actions; inconsistent with the testimony of other witnesses, and

inconsistent with statements he made to a deputy in a November interview. The

court also observed:

       Any hope that Defendant may have had at the time he issued that
       post-dated check in the amount of $10,995 otherwise does not
       negate or defeat the State’s proof that he knew at the time he issued
       the check that it would not be paid when presented, and he would be
       unable to pay the check. Defendant in regard to this bank account
       essentially had zero money, and he knew at the time he wrote the
                                        4


      check that he did not have the ability to pay the $10,995 for which
      the check was written.

      On our review, we conclude substantial evidence supports the court’s

findings and conclusions and, therefore, we affirm.

      AFFIRMED.